  Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 1 of 16 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 CADENCE BANCORPORATION, PAUL B.                            :   SECURITIES EXCHANGE ACT OF
 MURPHY, JR., JOSEPH W. EVANS, MARC                         :   1934
 J. SHAPIRO, J. RICHARD FREDERICKS,                         :
 WILLIAM B. HARRISON, JR., VIRGINIA                         :   JURY TRIAL DEMANDED
 A. HEPNER, PRECIOUS W. OWODUNNI,                           :
 KATHY N. WALLER, and J. THOMAS                             :
 WILEY JR.,                                                 :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Cadence Bancorporation (“Cadence

or the “Company”) and the members of Cadence’s board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in

connection with the proposed acquisition of Cadence by BancorpSouth Bank, a Mississippi state

chartered bank (“BancorpSouth”) and BancorpSouth’s affiliates.

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on May 27, 2021 with the United States Securities and
  Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 2 of 16 PageID #: 2




Exchange Commission (“SEC”) and disseminated to Company stockholders.                 The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Cadence will merge with and into BancorpSouth with BancorpSouth surviving the

merger (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan

of merger the companies entered into (the “Merger Agreement”), each Cadence common share

issued and outstanding will be converted into the right to receive 0.070 shares of Bancorp common

stock for each share of Cadence common stock owned (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Cadence stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Goldman Sachs & Co. LLC (“Goldman Sachs”) and J.P.

Morgan Securities LLC (“J.P. Morgan” and together with Goldman Sachs, the “Financial

Advisors”), in support of their fairness opinions, and relied upon by the Board in recommending

the Company’s stockholders vote in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Cadence stockholders or, in the event the




                                                 2
  Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 3 of 16 PageID #: 3




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Cadence in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Cadence common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Paul B. Murphy, Jr. has served as a member of the Board

since 2011 and is the Chairman and Chief Executive Officer of the Company.

        11.     Individual Defendant Joseph W. Evans has served as a member of the Board since

2019 and is the Vice Chairman of the Company.

        12.     Individual Defendant Marc J. Shapiro has served as a member of the Board since

2018.

        13.     Individual Defendant J. Richard Fredericks has served as a member of the Board

since 2017.


                                                   3
     Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 4 of 16 PageID #: 4




        14.     Individual Defendant William B. Harrison, Jr. has served as a member of the Board

since 2017.

        15.     Individual Defendant Virginia A. Hepner has served as a member of the Board

since 2019.

        16.     Individual Defendant Precious W. Owodunni has served as a member of the Board

since 2019.

        17.     Individual Defendant Kathy N. Waller has served as a member of the Board since

2019.

        18.     Individual Defendant J. Thomas Wiley Jr. has served as a member of the Board

since 2019.

        19.     Defendant Cadence is incorporated in Delaware and maintains its principal offices

at 2800 Post Oak Boulevard, Suite 3800, Houston, Texas 77056. The Company’s common stock

trades on the New York Stock Exchange under the symbol “CADE.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        22.     Cadence is a financial holding company. Through its subsidiary, Cadence Bank,

National Association, it provides banking and wealth management services to businesses, high net

worth individuals, business owners, and retail customers. It operates through Banking and

Financial Services segments. The Company accepts checking, savings, money market, time, and

other deposit accounts. Its loan products include commercial and industrial loans; commercial and


                                                4
  Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 5 of 16 PageID #: 5




residential real estate loans; other consumer loans, such as personal, family and household

purposes, automobiles, and boat loans; and shared national credits. The Company also offers debit

and credit cards; wealth management and other fiduciary, and private banking services; employee

health and liability, and workers’ compensation insurance products and services; and treasury,

payroll, human resources, payroll cards, treasury management, merchant, employee and payroll

benefits, automated clearing house, lock-box, remote deposit capture, foreign exchange, and other

treasury services, as well as online, mobile, and telephone banking services. As of December 31,

2020, it operated 98 branch offices in Alabama, Florida, Georgia, Mississippi, Tennessee, and

Texas. The Company also serves through ATMs and ITMs. Cadence was founded in 1885 and is

headquartered in Houston, Texas.

       23.     On April 12, 2021, Cadence and BancorpSouth jointly announced that they had

entered into a proposed transaction:

               TUPELO, Miss. and HOUSTON, April 12, 2021 /PRNewswire/ --
               BancorpSouth Bank (NYSE: BXS) ("BancorpSouth") and Cadence
               Bancorporation (NYSE: CADE) ("Cadence"), the parent company
               of Cadence Bank, N.A., jointly announced today that they have
               entered into a merger agreement under which the companies will
               combine in an all-stock merger with a total market value of more
               than $6 billion to create a leading Texas and Southeastern regional
               bank.

               Under the terms of the merger agreement, which was unanimously
               approved by the Boards of Directors of both companies, Cadence
               shareholders will receive 0.70 shares of BXS for each share of
               CADE they own. Additionally, the agreement allows for a one-time
               special cash dividend to CADE shareholders of $1.25 per share in
               conjunction with the closing of the merger. BancorpSouth
               shareholders will own approximately 55% and Cadence
               shareholders will own approximately 45% of the combined
               company.

               The company will combine the aesthetics of both brands and logos
               and operate as Cadence Bank. The bank will have dual headquarters
               in Tupelo, MS and Houston, TX, with operations centers in Tupelo,



                                               5
Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 6 of 16 PageID #: 6




          MS and Birmingham, AL as well as specialty sites in Macon,
          GA; Starkville, MS; and Houston, TX.

          Dan Rollins will be the Chairman and Chief Executive Officer
          and Paul Murphy will serve as Executive Vice Chairman of the
          combined company. The board of directors will initially be
          comprised of 20 directors – 11 from BancorpSouth and nine from
          Cadence.

          Dan Rollins commented: "Cadence has built an impressive
          commercial banking franchise that when combined with the
          strengths of our team at BancorpSouth seems to be a perfect fit. This
          strategic merger will allow us to expand our reach and offerings with
          minimal overlap in our existing branch network. Culturally
          speaking, our mission and values align really well together. Mergers
          are all about people, and what's important to note here is that our
          leadership teams are in sync. By joining forces, it's easy to see that
          we'll be able to make a significant impact on our customers and
          communities while driving long-term shareholder value."

          "I am thrilled to partner with BancorpSouth," said Paul Murphy. "I
          have great respect for the franchise they have built over the last 145
          years, beginning in my home state of Mississippi. The
          BancorpSouth community banking franchise is top tier and
          complements Cadence's expertise in middle-market commercial
          banking seamlessly. We look forward to delivering significant value
          to our shareholders, driven by meaningful synergies and our shared
          banking philosophy to put the client first. I was impressed with the
          team at BancorpSouth early on, and I grow even more so the more I
          get to know them. Like us, they really care about their people. The
          scale of our combined bank, our collective talent, our similar
          cultures and our footprint in some of the fastest-growing markets in
          the country have us extremely excited about the future."

          Strategically Compelling for Both Organizations

      •   Builds a stronger banking franchise with relationship-focused
          financial services and better opportunities for employees,
          customers, communities and shareholders.
      •   Builds immediate scale in highly attractive markets
          throughout Texas and the Southeast. Creates the 5th largest bank
          headquartered in the combined nine-state footprint, with presence in
          seven of the top ten largest MSAs therein.
      •   Combines BancorpSouth's community banking focus with
          Cadence's commercial banking expertise.



                                            6
Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 7 of 16 PageID #: 7




      •   Merges two historic institutions – BancorpSouth and Cadence
          have 145 and 134 years of experience, respectively.
      •   Positions the company for continued growth. Strengthens
          balance sheet, capital, and reserve levels, enabling continued growth
          trajectory.
      •   Low-risk combination. Thorough mutual diligence performed on
          all key business areas with conservative overlay. Both companies
          have significant M&A integration expertise.
          Financially Attractive Metrics for Shareholders

      •   Significant earnings per share accretion. 17% accretion to each
          of BancorpSouth's and Cadence's earnings per share in 2022
          (assuming fully realized cost savings for illustrative purposes) and
          14% if 75% of cost savings are realized.
      •   Tangible book value accretive. Transaction expected to be
          immediately accretive to tangible book value per share at close.
      •   Leading pro forma profitability. Among a peer group of $30-$60
          billion in asset banks nationwide, the combined company is
          estimated to have the 3rd best return on tangible common equity and
          efficiency ratio, based on consensus earnings estimates.
      •   Robust capital and reserve coverage. Pro forma CET 1 ratio of
          11.3% and ACL / loans of 2.5% estimated at the close of the
          transaction.
          Beneficial for Customers, Communities and Employees

      •   Expands breadth of products and services available to customers.
      •   The combined companies will be able to make more investments in
          customized technology solutions.
      •   Environmental, social and governance principles are embedded in
          both cultures.
      •   Employees of the combined companies invested more than 24,000
          service hours towards improving their communities.
          Executive Leadership

      •   Dan Rollins, Chairman and Chief Executive Officer
      •   Paul Murphy, Executive Vice Chairman
      •   Chris Bagley, President
      •   Hank Holmes, Chief Banking Officer
      •   Valerie Toalson, Chief Financial Officer




                                           7
     Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 8 of 16 PageID #: 8




               Approval and Timing
               The merger is expected to close in the fourth quarter of 2021, subject
               to the satisfaction of customary closing conditions, including the
               receipt of customary regulatory approvals and approvals of
               shareholders of each company.

               Transaction Advisors
               Keefe, Bruyette & Woods, A Stifel Company, served as exclusive
               financial advisor to BancorpSouth, with Sullivan & Cromwell and
               Alston & Bird serving as legal advisors.

               Goldman Sachs and J.P. Morgan served as lead financial advisors
               to Cadence and Piper Sandler also advised. Wachtell, Lipton, Rosen
               & Katz served as legal advisor.

                                               ***

        24.    The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Cadence’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Proxy Statement

        25.    On May 27, 2021, Cadence filed the Proxy Statement with the SEC in connection

with the Proposed Transaction.       The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.




                                                 8
  Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 9 of 16 PageID #: 9




Omissions and/or Material Misrepresentations Concerning Financial Projections

       26.     The Proxy Statement fails to provide material information concerning financial

projections prepared by Cadence management and relied upon by the Financial Advisors in their

analysis. Courts have uniformly stated that “projections … are probably among the most highly-

prized disclosures by investors. Investors can come up with their own estimates of discount rates

or [] market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

Ch. 2007).

       27.     The Proxy Statement omits the pro forma projections that were used by Goldman

Sachs to render its financial analyses and fairness opinion. See Proxy Statement at 76.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       28.     With respect to Goldman Sachs’ Illustrative Present Value of Future Stock Price

Analysis for Cadence on a Stand-Alone Basis, the Proxy Statement fails to disclose: (i) the basis

for applying illustrative one year forward price to EPS multiples of 10.5x and 12.5x to the estimates

of the EPS of Cadence on a stand-alone basis for 2022, 2023, and 2024, respectively; and (ii) the

inputs and assumptions underlying the use of a 13% discount rate.

       29.     With respect to Goldman Sachs’ Illustrative Discounted Dividend Analysis for

Cadence on a Stand-Alone Basis, the Proxy Statement fails to disclose: (i) the inputs and

assumptions underlying the use of discount rates ranging from 10.5% to 15.5%; (ii) the estimates

of the cost of equity for Cadence on a stand-alone basis; (iii) the implied distributions to Cadence

shareholders on a stand-alone basis over the period beginning December 31, 2020 through

December 31, 2025; (iv) the range of illustrative terminal values for Cadence as of December 31,

2025; (v) the basis for applying a illustrative price to EPS multiples ranging from 10.5x to 12.5x




                                                 9
 Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 10 of 16 PageID #: 10




to the estimate of Cadence’s terminal year net income on a stand-alone basis; and (vi) the total

number of fully diluted shares of Cadence Class A common stock.

       30.     With respect to Goldman Sachs’ Illustrative Present Value of Future Stock Price

Analysis for BancorpSouth on a Stand-Alone Basis, the Proxy Statement fails to disclose: (i) the

basis for applying illustrative one year forward price to EPS multiples of 12.5x and 14.5x to the

estimates of the EPS of BancorpSouth on a stand-alone basis for 2022, 2023, and 2024,

respectively; and (ii) the inputs and assumptions underlying the use of a 9.0% discount rate.

       31.     With respect to Goldman Sachs’ Illustrative Discounted Dividend Analysis for

BancorpSouth on a Stand-Alone Basis, the Proxy Statement fails to disclose: (i) the inputs and

assumptions underlying the use of discount rates ranging from 8.0% to 10.0%; (ii) the estimates

of the cost of equity for BancorpSouth on a stand-alone basis; (iii) the implied distributions to

BancorpSouth shareholders on a stand-alone basis over the period beginning December 31, 2020

through December 31, 2025; (iv) the range of illustrative terminal values for BancorpSouth as of

December 31, 2025; (v) the basis for applying a illustrative price to EPS multiples ranging from

12.5x to 14.5x to the estimate of BancorpSouth’s terminal year net income on a stand-alone basis;

and (vi) the total number of fully diluted shares of BancorpSouth common stock.

       32.     With respect to Goldman Sachs’ Illustrative Present Value of Future Stock Price

Analysis for Cadence Shares on a Pro Forma Basis, the Proxy Statement fails to disclose: (i) the

basis for applying illustrative one year forward price to EPS multiples of 11.5x and 13.5x to the

estimates of the EPS of BancorpSouth on a pro forma basis for 2022, 2023, and 2024, respectively;

and (ii) the inputs and assumptions underlying the use of a 10.75% discount rate.

       33.     With respect to Goldman Sachs’ Illustrative Discounted Dividend Analysis for

Cadence Shares on a Pro Forma Basis, the Proxy Statement fails to disclose: (i) the inputs and




                                                10
 Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 11 of 16 PageID #: 11




assumptions underlying the use of discount rates ranging from 9.0% to 12.5%; (ii) the estimates

of the cost of equity for Cadence on a pro forma basis; (iii) the implied distributions from

BancorpSouth’s shareholders on a pro forma basis over the period beginning December 31, 2020

through December 31, 2025; (iv) the range of illustrative terminal values for BancorpSouth on a

pro forma basis as of December 31, 2025; (v) the basis for applying a illustrative price to EPS

multiples ranging from 11.5x to 13.5x to the estimate of BancorpSouth’s terminal year net income

on a pro forma basis; and (vi) the total number of fully diluted shares of BancorpSouth common

stock and the number of shares of BancorpSouth common stock anticipated to be issued in the

Proposed Transaction.

       34.     With respect to J.P. Morgan’s Dividend Discount Analysis – Cadence Stand-Alone,

the Proxy Statement fails to disclose: (i) the inputs and assumptions underlying the use of discount

rates ranging from 11.0% to 13.0%; (ii) the estimates of the cost of equity for Cadence on a stand-

alone basis; (iii) the basis for applying NTM P/E multiples ranging from 10.0x to 12.0x to Cadence

estimated adjusted net income for the terminal year (2026); and (iv) the range of illustrative

terminal values for Cadence.

       35.     With respect to J.P. Morgan’s Dividend Discount Analysis – BancorpSouth Stand-

Alone, the Proxy Statement fails to disclose: (i) the inputs and assumptions underlying the use of

discount rates ranging from 10.0% to 12.0%; (ii) the estimates of the cost of equity for

BancorpSouth on a stand-alone basis; (iii) the basis for applying NTM P/E multiples ranging from

12.0x to 14.0x to BancorpSouth estimated adjusted net income for the terminal year (2026); and

(iv) the range of illustrative terminal values for BancorpSouth.

       36.     In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.




                                                11
 Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 12 of 16 PageID #: 12




Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          39.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Citi and relied upon by the Board in recommending the Company’s

stockholders vote in favor of the Proposed Transaction.

          40.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed



                                                  12
 Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 13 of 16 PageID #: 13




to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

          41.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

          42.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   The Individual Defendants acted as controlling persons of Cadence within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as



                                                 13
 Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 14 of 16 PageID #: 14




directors of Cadence, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Cadence, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

       45.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       46.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Cadence, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       47.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       48.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                14
 Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 15 of 16 PageID #: 15




          49.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          50.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                      RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.




                                                  15
Case 1:21-cv-00784-RGA Document 1 Filed 05/28/21 Page 16 of 16 PageID #: 16




                                       JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: May 28, 2021                             RIGRODSKY LAW, P.A.

                                           By: /s/ Gina M. Serra
                                               Seth D. Rigrodsky (#3147)
                                               Gina M. Serra (#5387)
                                               Herbert W. Mondros (#3308)
                                               300 Delaware Avenue, Suite 210
OF COUNSEL:                                    Wilmington, DE 19801
                                               Telephone: (302) 295-5310
MELWANI & CHAN LLP                             Facsimile: (302) 654-7530
Gloria Kui Melwani                             Email: sdr@rl-legal.com
1180 Avenue of the Americas, 8th Fl.           Email: gms@rl-legal.com
New York, NY 10036                             Email: hwm@rl-legal.com
Telephone: (212) 382-4620
Email: gloria@melwanichan.com                   Attorneys for Plaintiff




                                              16
